Opinion of tiie Court by
Judge Williams:
In tbe winter of 1844-45 McWherter in exchange sold John Monday deceased a tract of 62 acres of land for $302 paid and $12 to be paid.
Monday directed him to convey it to his daughter Nancy, then some eight years old, who is now the wife of J. T. Bottom.
But a few hours before liis decease Monday called on McAVherter as he testifies “to remember my promise to his child;” no deed or other writing seems to have been executed by McWherter, but he says he will convey when the remaining $12 is paid.
Although Monday and his family seem to have resided on the land as well as Bottom and his family, yet the widow never claimed dower in it, and as the direction to convey to Nancy and future recognition of the gift by her father must be regarded as a gift of either the money or land to her, the title never being in the father, either equitable or legal, the widow is not entitled dower.
It was therefore erroneous to adjudge dower to her and subject it to payment of her debts created since her husband’s death. Judgment reversed, with directions to dismiss appellee’s petition.